Appeal from the District Court of the United States for the District of Massachusetts transferred from the Circuit Court of Appeals for the First Circuit.
Cause remanded to the District Court of the United States for the District of Massachusetts with directions to dismiss the petition for a writ of habeas corpus -without prejudice and without costs to either *773party, per stipulation of counsel, on motion of Solicitor General Mitchell in that behalf, for appellee.
Mr. Everett'Flint Damon for appellant.